Judge Crenshaw
delivered the-opinion of the Court.
As to the 1st and 2d assignments — pleading in short by consent, as was done here, has by several decisions of this Court been recognized as dispensing with many of the formalities requisite in pleading. If the plea of a former judgment could not properly be tried by the Jury, the parties by taking issue and going to trial on the other pleas would be considered as having waived or withdrawn this ; but whether waived or not I am not sure that it might not be tried by the Jury if the parties chose to submit it to theta. The averment in this plea, that the parties are the same, if traversed, 'was a'matter properly triable by the Jury : in this point of view the replication may fairly be considered as applying to this as well as to the other pleas.
*199As to the 3d assignment—the variance between the- writing obligatory described in the declaration and that offered is, I presume, between the names “ Philip Taylor” and “ Pi lip Taylor.” They sound so much alike that one may well be taken for the other ; the variance is not material. As to the other assignments, the verdict sufficiently finds the issue or issues for the plaintiff, and the judgment pursues- the verdict.
Let the judgment of the Circuit Court be affirmed.
Judge Saffold having presided on the trial below did not sit.